Case 14-34093-RG   Doc 103   Filed 11/07/18 Entered 11/07/18 12:08:01   Desc Main
                             Document     Page 1 of 8
Case 14-34093-RG   Doc 103   Filed 11/07/18 Entered 11/07/18 12:08:01   Desc Main
                             Document     Page 2 of 8
Case 14-34093-RG   Doc 103   Filed 11/07/18 Entered 11/07/18 12:08:01   Desc Main
                             Document     Page 3 of 8
Case 14-34093-RG   Doc 103   Filed 11/07/18 Entered 11/07/18 12:08:01   Desc Main
                             Document     Page 4 of 8
Case 14-34093-RG   Doc 103   Filed 11/07/18 Entered 11/07/18 12:08:01   Desc Main
                             Document     Page 5 of 8
Case 14-34093-RG   Doc 103   Filed 11/07/18 Entered 11/07/18 12:08:01   Desc Main
                             Document     Page 6 of 8
Case 14-34093-RG   Doc 103   Filed 11/07/18 Entered 11/07/18 12:08:01   Desc Main
                             Document     Page 7 of 8
Case 14-34093-RG   Doc 103   Filed 11/07/18 Entered 11/07/18 12:08:01   Desc Main
                             Document     Page 8 of 8
